DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3, 6-8, 10, 13-16, and 19-20 have been amended.
This office action is in response to submission of application on 18-JAN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Applicant argues the rejection under 35 U.S.C. 103 on pgs. 9-11 of the Applicant Arguments/Remarks submitted 01/18/2022 (hereinafter ‘Remarks’). On pg. 10 ¶2, Applicant argues Reitsma does not teach the “riser position signal”. Examiner respectfully disagrees. In Reitsma, the pressure sensor height/elevation is determined in relation to the heave motion as found in ¶[0012]. The pressure sensor of Reitsma is attached to the upper portion of the joint and therefore the riser, as shown in Figure 3a. The measurement of this height gives the “riser position signal”.
Continuing on pg. 10, Applicant argues Nikoofard does not teach the flow parameters or the velocity. Examiner respectfully disagrees. On pg. 92 right col ¶2, Nikoofard discusses the flow in relation to the heave disturbance and discusses velocity on pg. 93 middle col ¶1. However, regarding the element of the amended claims of “the riser velocity as input”, Examiner finds the specificity of the velocity as input is not 
Therefore, Applicant’s arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Reitsma et al., U.S. Patent Application Publication 2016/0348452 A1 (hereinafter ‘Reitsma’) in view of
Nikoofard et al., “Design and Comparison of Constrained MPC With PID Controller for Heave Disturbance Attenuation in Offshore Managed Pressure Drilling Systems” (hereinafter ‘Nikoofard’) further in view of
Milner et al., United States Patent 9,708,898 B2 (hereinafter ‘Milner’) further in view of
Torres et al., “Parameter identification of marine risers using Kalman-like observers” (hereinafter ‘Torres’).

And accordingly,

Reitsma in view of Nikoofard further in view of Milner further in view of Torres further in view of Ambrus et al., “Choke Controller Design for Automated Managed Pressure Drilling with Realistic Operational System Conditions” [2017] (hereinafter ‘Ambrus’).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, and 15, the term “riser velocity” appears unsupported. Examiner finds the closest support to be in paragraphs [0027]-[0029] of the specification, as noted by the Applicant in the filed response. [0027] references the variables of position, velocity and acceleration “h, v, a are position, velocity and acceleration of riser position”. The variable “v” is assigned to the velocity. In [0028], the variable v is unmeasured “In order to determine the unmeasured velocity v in the state a velocity of the rig motion”. The term is not found explicitly in the specification other than in the originally filed claims. Examiner concludes “riser velocity” and “a velocity of the rig motion” are not the same velocity. Therefore, the claim now recites two distinct velocities where the specification only supports one distinct velocity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Reitsma et al., U.S. Patent Application Publication 2016/0348452 A1 (hereinafter ‘Reitsma’) in view of
Nikoofard et al., “Design and Comparison of Constrained MPC With PID Controller for Heave Disturbance Attenuation in Offshore Managed Pressure Drilling Systems” (hereinafter ‘Nikoofard’) further in view of
Milner et al., United States Patent 9,708,898 B2 (hereinafter ‘Milner’) further in view of
Torres et al., “Parameter identification of marine risers using Kalman-like observers” (hereinafter ‘Torres’).

Regarding Claim 1: A system comprising: 
Reitsma teaches at least one sensor disposable with respect to a drilling rig subject to rig motion; ([0024] Reitsma teaches an elevation sensor disposed on a drilling platform measuring the vertical distance on the riser, i.e. rig motion “The heave susceptible part (i.e., the drilling platform) on which a drilling unit (115 in FIG. 6) is positioned is indicated by reference number 10 … An elevation sensor A disposed at a position on the moveable portion 12 of telescoping riser 12, 13 may be used at any time to determine the vertical distance (16 in FIG. 2) between a wellbore fluid outlet pressure sensor (PT in FIG. 2a) and the wellbore fluid return line/ outlet 14…”)
Reitsma teaches a processor communicatively coupled to the at least one sensor; and a non-transitory memory device comprising instructions that are executable by the processor to cause the processor to perform operations comprising: ([0022] Reitsma teaches a processor and plc for receiving input signals, i.e. sensor “…The DAPC system 100 may include a processor 100A, such as a programmable logic controller (PLC), to accept as input signals…”)
Reitsma teaches receiving, in real time from the at least one sensor, ([0032] Reitsma teaches real-time compensation based on the set point and the motion of the drilling platform measured from the sensor “…Such corrective control/back pressures compensate for the motion of drilling platform and drill string in real-time, while taking into consideration the desired downhole pressure set point, as shown at 123…”)
Reitsma teaches a riser position signal indicative of the rig motion; ([0026] Reitsma teaches the elevation changes, i.e. riser position signal are measured based on the changed in the floating platform elevation changes, i.e. rig motion of the telescoping riser/joint “…For purposes of this and other embodiments, the fluid discharge line 18 may be defined as having a "length" that changes corresponding to changes in the elevation of the floating platform 10 above the water bottom, such elevation changes being enabled by the telescoping riser/joint 12, 13…”)
Reitsma teaches modeling, by a physics-based model, an annular flow for a wellbore associated with the drilling rig to produce a modeled flow signal ([0021]-[0022] Reitsma teaches using a physics-based model with input from the fluid flow, where the drilling fluid is in the annular space of the drilling rig “The drilling fluid then enters an annular space 106 between the wellbore 104 and the drill string 108. The drilling fluid flow upwardly through the annular space 106, through a set of remotely operable wellbore closure elements … pressure in the fluid discharge line (including return line 50) and/or flow rate of fluid pumped into the drill string 108 (which may be calculated by measuring an operating rate of the pump in the tank 117), and uses a hydraulics model and mud rheological properties to generate a control signal to operate the choke 112. A variable length joint, e.g., a telescoping joint, which includes a movable portion 12 and optionally, a fixed portion 13, may be disposed at a convenient axial position along the riser 121…”)
Reitsma teaches the modeled flow signal reflecting a position of the drilling rig relative to influx flow ([0024] Reitsma teaches determining the change in elevation, i.e. position of the wellbore fluid return line, a component of the drilling rig where the change in elevation affects measured pressure indicating a fluid influx or loss “…A measures relative elevation change from a fixed point, e.g., PT (FIG. 2); therefore, the change in elevation in the wellbore fluid return line 14 may be easily determined. Depending on the pressure measured by each of the foregoing sensors, PT1, PT2, PT3, the following inferences may be made. A change in measured pressure only between PT1 and PT2 corresponds to a discharged fluid density change, because PT1 and PT2 are at a different elevations as shown in FIG. 1. A change in measured pressure between PT1 and PT2 and between PT2 and PT3 may indicate a change in fluid viscosity or a wellbore pressure control event, such as fluid influx into the wellbore (i.e., a "kick") or loss of drilling fluid into a formation (i.e., "lost circulation")…”)
Reitsma teaches the physics-based model receiving the annular flow parameters ([0028] Reitsma teaches using a flowmeter to determine the flow parameters such as flow rate and volume “…Changes in the system volume of this portion of the drilling fluid circulating system (i.e., the moveable portion 12 of the telescoping riser 12, 13) will affect the flow rate measured by the flowmeter FM. The calculated changes in system volume may be used to correct the measurements made by the flowmeter FM. FIG. 4b shows the telescoping riser 12, 13 in the compressed position. Inclusion of a flowmeter FM as shown in FIGS. 4a and 4b may be in addition to the pressure sensor implementations shown and described with reference to FIGS. 1a through 3b…”)
Reitsma teaches determining kick-loss-alarm parameters from the modeled flow signal; and ([0027] Reitsma teaches determining the amount of change in the fluid column using a pressure sensor and elevation sensor, i.e. flow signal can indicate a kick or loss “…Furthermore, the changes in pressure as measured by pressure sensor PT may be compared to the pressure changes relating to changes in fluid column height to determine whether a wellbore control event, e.g., a kick or fluid loss, has occurred. For example, a change in measured wellbore fluid outlet pressure that is greater than the change in fluid column height (as determined via elevation sensor A) would be indicative of a fluid kick…”)

Reitsma does not appear to explicitly disclose
applying a state observer to the riser position signal to determine annular flow parameters and riser velocity; 

However, Nikoofard teaches applying a state observer to the riser position signal to determine annular flow parameters (Pg. 96 last ¶ Nikoofard teaches the state observer “…Since the states x(k) are not directly measurable, predictions are computed from the estimation of states. Since the pair (C, A) is detectable, a state observer is designed to provide estimation of states x(k), as described in the Kalman Filter for State Estimation section…”
Further, Pg. 92 right col ¶3 Nikoofard teaches the equations are derived using the annular volumes with flow at different positions “To derive a set of ordinary differential equations describing the dynamics of the pressures and flows at different positions in the well, equations (2) and (3) are discretized by using the finite volume method. To solve this problem, the annulus is divided into a number of control volumes, as shown in Figure 2, and integrating equations (2) and (3) over each control volume…”)
Nikoofard teaches and riser velocity; (Pg. 93 middle col ¶1 Nikoofard teaches the velocity based on the heave “…vd is the heave (vertical) velocity due to ocean waves, and Ad is the drill string cross-section area…”)
Reitsma and Nikoofard are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the modeling, by a physics-based model, an annular flow for a wellbore associated with the drilling rig to produce a modeled flow signal as disclosed by Reitsma by applying a state observer to the riser position signal to determine annular flow parameters and riser velocity as disclosed by Nikoofard.
One of ordinary skill in the art would have been motivated to make this modification in order to more accurately predict the motion of the rig when at sea using an improved stochastic model which is able to outperform the standard PID controller as discussed on pg. 92 right col ¶1 by Nikoofard “…In the following sections, a model based on mass and momentum balances that provides the governing equations for pressure and flow in the annulus is given. A stochastic modeling of waves in the North Sea is used, and the heave disturbance induced by the elevation motion of the sea surface is modeled. The design of a constrained MPC scheme is presented and applied on MPD. In the cases with and without the predictive heave disturbance feed-forward and prediction, it is shown that this controller outperforms a PID controller. Finally, robust performance of an MPC controller is evaluated through Monte Carlo simulations…”

Reitsma and Nikoofard does not appear to explicitly disclose
applying the kick-loss-alarm parameters to an alarm module.

However, Milner teaches applying the kick-loss-alarm parameters to an alarm module (Col 4 lines 35-41 Milner teaches threshold values, i.e. parameters for the alarm for determining influx events, i.e. kick-loss “…In each case, threshold values are calculated by summing the median and a multiple of the standard deviation. In preferred embodiments, the multiple is in the range of 2 to 3 so as to ensure low false alarm rates due to random variations. Upper threshold values are used to indicate possible influx events, while lower threshold values are preferably used to indicate bad data…”)
Reitsma, Nikoofard, and Milner are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining kick-loss-alarm parameters from the modeled flow signal as disclosed by Reitsma and Nikoofard by applying the kick-loss-alarm parameters to an alarm module as disclosed by Milner.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce human error by manual adjustment of the alarm settings when looking for influx in the well as discussed in Col 2 lines 21-28 by Milner “…Regardless of the criteria they use, most existing influx or kick detection systems require interaction with an operator to perform successfully. For example, it is not uncommon for a system to require manual adjustment of alarm settings in order to keep up with changes in well conditions. In order to decrease response time and to reduce or eliminate the possibility of human error, it would be desirable to provide a system that operates automatically…”

Reitsma, Nikoofard, and Milner do not appear to explicitly disclose
the riser velocity as input;


    PNG
    media_image1.png
    477
    718
    media_image1.png
    Greyscale
However, Torres teaches the riser velocity as input (Pg. 92 left col ¶4 and pg. 90 Fig. 5 Torres teaches 
    PNG
    media_image2.png
    28
    19
    media_image2.png
    Greyscale
 , velocity, as an initial condition, i.e. input to the model of the riser, as shown in Fig. 5 “…The spatial-discretization order of the riser model was chosen n=50 sections; their imposed initial conditions were 
    PNG
    media_image3.png
    34
    201
    media_image3.png
    Greyscale
, and their physical parameters are listed in Table 1…”)
Reitsma, Nikoofard, Milner, and Torres are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the applying a state observer to the riser position signal to determine annular flow parameters and riser velocity as disclosed by Reitsma, Nikoofard, and Milner by riser velocity as input as disclosed by Torres.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for simultaneous estimation while only requiring the input from the platform movement and hydrodynamic forces as discussed by Torres on Pg. 96 left col ¶2 “…Once the models are defined, both are employed for the construction of convergent Kalman-like observers that perform the simultaneous estimation of states and parameters. This method only requires the displacement measurements and the knowledge of the inputs such as the movement of the platform and the hydrodynamic force…”

Regarding Claim 2: Reitsma, Nikoofard, Milner, and Torres teach The system of claim 1, wherein the at least one sensor comprises 
Reitsma teaches a heave motion sensor and the rig motion comprises ([0031] Reitsma teaches compensating for the heave and the motion “…As further disclosed hereinafter, the pressures needed to compensate for heave of the platform and motion of the drill string may be input to the DAPC system 100 by comparing the first derivatives of the measured pressures at Pl and P2…”)
Reitsma teaches wave-induced rig motion. ([0026] Reitsma teaches the elevation change in the drilling platform, i.e. rig motion is caused by wave action “…those skilled in the art will readily recognize that other devices/mechanisms may be equally employed to extend the length or elevate the fluid discharge line 18 to correspond to a change in elevation of the drilling platform above the bottom of a body of water, e.g., due to wave and/or tide action…”)

Regarding Claim 3: Reitsma, Nikoofard, Milner, and Torres teach The system of claim 1, wherein the operation of modeling the annular flow further comprises: 
Nikoofard teaches applying a linear quadratic estimation filter (In [0025] of the specification, “a linear quadratic estimation filter” includes a “Kalman filter”. “At block 302, processing device 202 applies a linear quadratic estimation filter to a real-time position signal coming from the sensor in order to estimate velocity and influx flow variation. In this example, the filter is a Kalman filter.”
Pg. 98 left col ¶2 – middle col ¶1 Nikoofard teaches using a Kalman filter, which is a linear quadratic estimation filter per the specification “…The time step used for discretizing the dynamic optimization model was 0.1 s. This is also the sampling interval of measurements and the update prediction of the Kalman filter and MPC. The input weight (R), input rate weight (Rδu), output weight (Q), and prediction horizon (N) are chosen as 150, 0, 17, and 100, respectively…”)
Nikoofard teaches to the riser position signal to estimate a velocity of the rig motion in a state vector and to estimate an influx flow variation; and (Pg. 91 right col ¶1 Nikoofard teaches determining the movement in upward/downward motion to determine surging or swapping, i.e. position signal to estimate a velocity leading to determining the influx of the formation “…Pressure fluctuations have been observed to be an order of magnitude higher than the standard limits for pressure regulation accuracy in MPD (about ±2.5 bar) (Godhavn, 2010). Downward movement of the drill string into the well increases pressure (surging), and upward movement decreases pressure (swabbing). Excessive surge and swab pressures can lead to mud loss resulting from high-pressure fracturing of the formation or a kick-sequence (uncontrolled influx from the reservoir) that can potentially grow into a blowout as a consequence of low pressure…”)
Nikoofard teaches optimizing a gain of the state observer (Pg. 97 right col last ¶ Nikoofard teaches state observer and determining the optimal gain “…This algorithm has two distinct steps: prediction and correction. In the prediction step, predicted state (x^kjk−1) and predicted estimate covariance (Pk|k-1) are computed. In the correction step with updated measurement, optimal Kalman gain (Kk) is computed…”)
Nikoofard teaches based on the velocity of the rig motion and the influx flow variation. (Pg. 91 Left col last ¶ - middle col ¶1 Nikoofard teaches accounting for disturbances from the rig in wave from heave motion, i.e. velocity of rig to account for disturbances in pressure inside the well, i.e. influx flow variation  “…When designing MPD control systems, one should take into account various operational procedures and disturbances that affect the pressure inside the well. There is a specific disturbance occurring during drilling from floaters that significantly affects MPD operations. In this case, the rig moves vertically with the waves, referred to as heave motion. As drilling proceeds, the drill string needs to be extended with new sections…”)

Regarding Claim 4: Reitsma, Nikoofard, Milner, and Torres teach The system of claim 1, wherein the operation of determining the kick-loss-alarm parameters comprises 
Milner teaches adjusting an alarm threshold for at least one of kick or loss based on the rig motion as determined from the modeled flow signal. (Col 5 lines 42-52 Milner teaches a threshold for the events relating to the floating rig heave, i.e. rig motion related to an alarm for detecting flux, i.e. flow signal  “…By using an appropriate number of recent events as a basis for thresholding current events, the system adapts to dynamic changes in drilling scenarios such changes in well depth, formation breathing and or floating rig heave conditions for offshore wells. Thus, a detection process that maintains "optimum" performance is achieved in the sense that probability of detecting influx is maximized while false alarms (triggered by non-influx events) are minimized. A key advantage is that no human interaction is required for the system to maintain the threshold curves applied to the data as these adapt automatically…”)

Regarding Claim 5: Reitsma, Nikoofard, Milner, and Torres teach The system of claim 4, further comprising a display device, and wherein the operations further comprise: 
Milner teaches determining a standard deviation from a statistical distribution of influx flow variation; (Col 4 lines 42-54 Milner teaches computing the standard in deviation for thresholds of the influx alarm“…Real-time sensor values are then compared to the calculated temporal or sample dependent sensor thresholds and a cumulative sum of differences is calculated over the duration of the pumps off event. These cumulative sums are then also compared to separate thresholds (computed based on median and standard deviations of prior data) used to minimize false alarm rate. Specifically, if an out-of-limits value is detected; that is, when the cumulative sum of the differences between a predetermined number of sensor values and their respective temporal dependent limits (or thresholds) exceeds the corresponding cumulative sum threshold, as determined by medians and standard deviations of prior events as described previously, the value is treated as an influx alarm…”)
Milner teaches calculating a confidence level for the alarm threshold based on the standard deviation; and (Col 5 lines 20-28 Milner teaches determines the thresholds and acceptable false alarm rates, i.e. confidence level based on standard deviation “…The sample-to-sample thresholds or limits represent acceptable or "normal" temporal patterns (i.e. levels versus time since pumps-off) applied to determine non influx or "normal" pumps-off events when deviations are generally lower than (median+M x) standard deviation, where M is a multiple of standard deviation and is x set to a value of 2 or 25 more depending on the acceptable false alarm rates (i.e. alarms when the pumps off data does not represent an influx event)…”)
Milner teaches displaying the confidence level on a display device. (Col 5 lines 29-41 Milner teaches the thresholds are recorded and notated by the user, i.e. display device “…In addition to the adaptive processing that allows the system to learn the characteristics of prior data as described above, the present system also preferably includes an option for a user to input feedback identifying possible bad data or errors in detection or diagnosis made by the system. These inputs are stored for later analysis to determine possible changes in thresholds or bad data criteria to prevent these same errors from occurring in the future. For example, if a new flow sensor is deployed and is found to have a unique problem (such as periodic spikes) not seen or anticipated, these data would be recorded and notated by the user and future modifications would include this pattern as indicative of invalid data, thus preventing false alarms…”)

Regarding Claim 6: Reitsma, Nikoofard, Milner, and Torres teach The system of claim 1, wherein the operation of modeling the annular flow further comprises 
Nikoofard teaches producing the physics-based model based on a pumping effect of a telescope joint, annulus fluid return, and mass conservation. (Pg. 92 right col ¶2-3 Nikoofard teaches modeling the heave motion of the vessel, i.e. pumping effect of a telescope join, the annulus, and the mass/momentum balance “…In this section, the distribution of single-phase flows and pressures in the annulus and the drill string is modeled by two coupled partial differential equations (PDEs). Then, the PDE model is discretized by using the finite volume method. Finally, the model describing the vessel’s heave motion in response to the stochastic sea waves in the North Sea is presented and used as the heave disturbance … The governing equations for flow in an annulus are derived from mass and momentum balances based on 1-D hydraulic transmission line…”)

Regarding Claim 8: A method comprising: 
Reitsma teaches receiving, by a processing device in real time from at least one sensor, ([0032] Reitsma teaches real-time compensation based on the set point and the motion of the drilling platform measured from the sensor “…Such corrective control/back pressures compensate for the motion of drilling platform and drill string in real-time, while taking into consideration the desired downhole pressure set point, as shown at 123…”
Further, ([0022] Reitsma teaches a processing device and plc for receiving input signals, i.e. sensor “…The DAPC system 100 may include a processor 100A, such as a programmable logic controller (PLC), to accept as input signals…”)
Reitsma teaches a riser position signal indicative of rig motion; ([0026] Reitsma teaches the elevation changes, i.e. riser position signal are measured based on the changed in the floating platform elevation changes, i.e. rig motion of the telescoping riser/joint “…For purposes of this and other embodiments, the fluid discharge line 18 may be defined as having a "length" that changes corresponding to changes in the elevation of the floating platform 10 above the water bottom, such elevation changes being enabled by the telescoping riser/joint 12, 13…”)
Reitsma teaches modeling, by the processing device and a physics-based model, an annular flow for a wellbore to produce a modeled flow signal, ([0021]-[0022] Reitsma teaches using a physics-based model with input from the fluid flow, where the drilling fluid is in the annular space of the drilling rig “The drilling fluid then enters an annular space 106 between the wellbore 104 and the drill string 108. The drilling fluid flow upwardly through the annular space 106, through a set of remotely operable wellbore closure elements … pressure in the fluid discharge line (including return line 50) and/or flow rate of fluid pumped into the drill string 108 (which may be calculated by measuring an operating rate of the pump in the tank 117), and uses a hydraulics model and mud rheological properties to generate a control signal to operate the choke 112. A variable length joint, e.g., a telescoping joint, which includes a movable portion 12 and optionally, a fixed portion 13, may be disposed at a convenient axial position along the riser 121…”)
Reitsma teaches the modeled flow signal reflecting a position of a drilling rig relative to influx flow ([0024] Reitsma teaches determining the change in elevation, i.e. position of the wellbore fluid return line, a component of the drilling rig where the change in elevation affects measured pressure indicating a fluid influx or loss “…A measures relative elevation change from a fixed point, e.g., PT (FIG. 2); therefore, the change in elevation in the wellbore fluid return line 14 may be easily determined. Depending on the pressure measured by each of the foregoing sensors, PT1, PT2, PT3, the following inferences may be made. A change in measured pressure only between PT1 and PT2 corresponds to a discharged fluid density change, because PT1 and PT2 are at a different elevations as shown in FIG. 1. A change in measured pressure between PT1 and PT2 and between PT2 and PT3 may indicate a change in fluid viscosity or a wellbore pressure control event, such as fluid influx into the wellbore (i.e., a "kick") or loss of drilling fluid into a formation (i.e., "lost circulation")…”)
Reitsma teaches the physics-based model receiving the annular flow parameters ([0028] Reitsma teaches using a flowmeter to determine the flow parameters such as flow rate and volume “…Changes in the system volume of this portion of the drilling fluid circulating system (i.e., the moveable portion 12 of the telescoping riser 12, 13) will affect the flow rate measured by the flowmeter FM. The calculated changes in system volume may be used to correct the measurements made by the flowmeter FM. FIG. 4b shows the telescoping riser 12, 13 in the compressed position. Inclusion of a flowmeter FM as shown in FIGS. 4a and 4b may be in addition to the pressure sensor implementations shown and described with reference to FIGS. 1a through 3b…”)
Reitsma teaches determining, by the processing device, kick-loss-alarm parameters from the modeled flow signal; and ([0027] Reitsma teaches determining the amount of change in the fluid column using a pressure sensor and elevation sensor, i.e. flow signal can indicate a kick or loss “…Furthermore, the changes in pressure as measured by pressure sensor PT may be compared to the pressure changes relating to changes in fluid column height to determine whether a wellbore control event, e.g., a kick or fluid loss, has occurred. For example, a change in measured wellbore fluid outlet pressure that is greater than the change in fluid column height (as determined via elevation sensor A) would be indicative of a fluid kick…”)

Reitsma does not appear to explicitly disclose
applying, by the processing device, a state observer to the riser position signal to determine annular flow parameters and riser velocity; 

However, Nikoofard teaches applying, by the processing device, a state observer to the position signal to determine annular flow parameters (Pg. 96 last ¶ Nikoofard teaches the state observer “…Since the states x(k) are not directly measurable, predictions are computed from the estimation of states. Since the pair (C, A) is detectable, a state observer is designed to provide estimation of states x(k), as described in the Kalman Filter for State Estimation section…”
Further, Pg. 92 right col ¶3 Nikoofard teaches the equations are derived using the annular volumes with flow at different positions “To derive a set of ordinary differential equations describing the dynamics of the pressures and flows at different positions in the well, equations (2) and (3) are discretized by using the finite volume method. To solve this problem, the annulus is divided into a number of control volumes, as shown in Figure 2, and integrating equations (2) and (3) over each control volume…”)
Nikoofard teaches and riser velocity; (Pg. 93 middle col ¶1 Nikoofard teaches the velocity based on the heave “…vd is the heave (vertical) velocity due to ocean waves, and Ad is the drill string cross-section area…”)
Reitsma and Nikoofard are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the modeling, by the processing device and a physics-based model, an annular flow for a wellbore to produce a modeled flow signal as disclosed by Reitsma by applying, by the processing device, a state observer to the riser position signal to determine annular flow parameters and riser velocity as disclosed by Nikoofard.
One of ordinary skill in the art would have been motivated to make this modification in order to more accurately predict the motion of the rig when at sea using an improved stochastic model which is able to outperform the standard PID controller as discussed on pg. 92 right col ¶1 by Nikoofard “…In the following sections, a model based on mass and momentum balances that provides the governing equations for pressure and flow in the annulus is given. A stochastic modeling of waves in the North Sea is used, and the heave disturbance induced by the elevation motion of the sea surface is modeled. The design of a constrained MPC scheme is presented and applied on MPD. In the cases with and without the predictive heave disturbance feed-forward and prediction, it is shown that this controller outperforms a PID controller. Finally, robust performance of an MPC controller is evaluated through Monte Carlo simulations…”

Reitsma and Nikoofard does not appear to explicitly disclose
applying, by the processing device, the kick-loss-alarm parameters to an alarm module.

However, Milner teaches applying, by the processing device, the kick-loss-alarm parameters to an alarm module (Col 4 lines 35-41 Milner teaches threshold values, i.e. parameters for the alarm for determining influx events, i.e. kick-loss “…In each case, threshold values are calculated by summing the median and a multiple of the standard deviation. In preferred embodiments, the multiple is in the range of 2 to 3 so as to ensure low false alarm rates due to random variations. Upper threshold values are used to indicate possible influx events, while lower threshold values are preferably used to indicate bad data…”)
Reitsma, Nikoofard, and Milner are analogous art because they are from the same field of endeavor, event detection during drilling relating to pressure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining, by the processing device, kick-loss-alarm parameters from the modeled flow signal as disclosed by Reitsma and Nikoofard by applying, by the processing device, the kick-loss-alarm parameters to an alarm module as disclosed by Milner.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce human error by manual adjustment of the alarm settings when looking for influx in the well as discussed in Col 2 lines 21-28 by Milner “…Regardless of the criteria they use, most existing influx or kick detection systems require interaction with an operator to perform successfully. For example, it is not uncommon for a system to require manual adjustment of alarm settings in order to keep up with changes in well conditions. In order to decrease response time and to reduce or eliminate the possibility of human error, it would be desirable to provide a system that operates automatically…”

Reitsma, Nikoofard, and Milner do not appear to explicitly disclose
the riser velocity as input;

However, Torres teaches the riser velocity as input (Pg. 92 left col ¶4 and pg. 90 Fig. 5 [shown in claim 1] Torres teaches 
    PNG
    media_image2.png
    28
    19
    media_image2.png
    Greyscale
 , velocity, as an initial condition, i.e. input to the model of the riser, as shown in Fig. 5 “…The spatial-discretization order of the riser model was chosen n=50 sections; their imposed initial conditions were 
    PNG
    media_image3.png
    34
    201
    media_image3.png
    Greyscale
, and their physical parameters are listed in Table 1…”)
Reitsma, Nikoofard, Milner, and Torres are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the applying a state observer to the riser position signal to determine annular flow parameters and riser velocity as disclosed by Reitsma, Nikoofard, and Milner by riser velocity as input as disclosed by Torres.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for simultaneous estimation while only requiring the input from the platform movement and hydrodynamic forces as discussed by Torres on Pg. 96 left col ¶2 “…Once the models are defined, both are employed for the construction of convergent Kalman-like observers that perform the simultaneous estimation of states and parameters. This method only requires the displacement measurements and the knowledge of the inputs such as the movement of the platform and the hydrodynamic force…”

Regarding Claim 9: Reitsma, Nikoofard, Milner, and Torres teach The method of claim 8, wherein the at least one sensor comprises 
Reitsma teaches a heave motion sensor and the rig motion comprises ([0031] Reitsma teaches compensating for the heave and the motion “…As further disclosed hereinafter, the pressures needed to compensate for heave of the platform and motion of the drill string may be input to the DAPC system 100 by comparing the first derivatives of the measured pressures at Pl and P2…”)
Reitsma teaches wave-induced rig motion. ([0026] Reitsma teaches the elevation change in the drilling platform, i.e. rig motion is caused by wave action “…those skilled in the art will readily recognize that other devices/mechanisms may be equally employed to extend the length or elevate the fluid discharge line 18 to correspond to a change in elevation of the drilling platform above the bottom of a body of water, e.g., due to wave and/or tide action…”)

Regarding Claim 10: Reitsma, Nikoofard, Milner, and Torres teach The method of claim 8, wherein modeling the annular flow further comprises: 
Nikoofard teaches applying a linear quadratic estimation filter (In [0025] of the specification, “a linear quadratic estimation filter” includes a “Kalman filter”. “At block 302, processing device 202 applies a linear quadratic estimation filter to a real-time position signal coming from the sensor in order to estimate velocity and influx flow variation. In this example, the filter is a Kalman filter.”
Pg. 98 left col ¶2 – middle col ¶1 Nikoofard teaches using a Kalman filter, which is a linear quadratic estimation filter per the specification “…The time step used for discretizing the dynamic optimization model was 0.1 s. This is also the sampling interval of measurements and the update prediction of the Kalman filter and MPC. The input weight (R), input rate weight (Rδu), output weight (Q), and prediction horizon (N) are chosen as 150, 0, 17, and 100, respectively…”)
Nikoofard teaches to the riser position signal to estimate a velocity of the rig motion in a state vector and to estimate influx flow variation; and (Pg. 91 right col ¶1 Nikoofard teaches determining the movement in upward/downward motion to determine surging or swapping, i.e. position signal to estimate a velocity leading to determining the influx of the formation “…Pressure fluctuations have been observed to be an order of magnitude higher than the standard limits for pressure regulation accuracy in MPD (about ±2.5 bar) (Godhavn, 2010). Downward movement of the drill string into the well increases pressure (surging), and upward movement decreases pressure (swabbing). Excessive surge and swab pressures can lead to mud loss resulting from high-pressure fracturing of the formation or a kick-sequence (uncontrolled influx from the reservoir) that can potentially grow into a blowout as a consequence of low pressure…”)
Nikoofard teaches optimizing a gain of the state observer (Pg. 97 right col last ¶ Nikoofard teaches state observer and determining the optimal gain “…This algorithm has two distinct steps: prediction and correction. In the prediction step, predicted state (x^kjk−1) and predicted estimate covariance (Pk|k-1) are computed. In the correction step with updated measurement, optimal Kalman gain (Kk) is computed…”)
Nikoofard teaches based on the velocity of the rig motion and the influx flow variation. (Pg. 91 Left col last ¶ - middle col ¶1 Nikoofard teaches accounting for disturbances from the rig in wave from heave motion, i.e. velocity of rig to account for disturbances in pressure inside the well, i.e. influx flow variation  “…When designing MPD control systems, one should take into account various operational procedures and disturbances that affect the pressure inside the well. There is a specific disturbance occurring during drilling from floaters that significantly affects MPD operations. In this case, the rig moves vertically with the waves, referred to as heave motion. As drilling proceeds, the drill string needs to be extended with new sections…”)

Regarding Claim 11: Reitsma, Nikoofard, Milner, and Torres teach The method of claim 8, wherein determining the kick-loss-alarm parameters comprises 
Milner teaches adjusting an alarm threshold for at least one of kick or loss based on the rig motion as determined from the modeled flow signal. (Col 5 lines 42-52 Milner teaches a threshold for the events relating to the floating rig heave, i.e. rig motion related to an alarm for detecting flux, i.e. flow signal  “…By using an appropriate number of recent events as a basis for thresholding current events, the system adapts to dynamic changes in drilling scenarios such changes in well depth, formation breathing and or floating rig heave conditions for offshore wells. Thus, a detection process that maintains "optimum" performance is achieved in the sense that probability of detecting influx is maximized while false alarms (triggered by non-influx events) are minimized. A key advantage is that no human interaction is required for the system to maintain the threshold curves applied to the data as these adapt automatically…”)

Regarding Claim 12: Reitsma, Nikoofard, Milner, and Torres teach The method of claim 11 further comprising: 
Milner teaches determining a standard deviation from a statistical distribution of influx flow variation; (Col 4 lines 42-54 Milner teaches computing the standard in deviation for thresholds of the influx alarm“…Real-time sensor values are then compared to the calculated temporal or sample dependent sensor thresholds and a cumulative sum of differences is calculated over the duration of the pumps off event. These cumulative sums are then also compared to separate thresholds (computed based on median and standard deviations of prior data) used to minimize false alarm rate. Specifically, if an out-of-limits value is detected; that is, when the cumulative sum of the differences between a predetermined number of sensor values and their respective temporal dependent limits (or thresholds) exceeds the corresponding cumulative sum threshold, as determined by medians and standard deviations of prior events as described previously, the value is treated as an influx alarm…”)
Milner teaches calculating a confidence level for the alarm threshold based on the standard deviation; and (Col 5 lines 20-28 Milner teaches determines the thresholds and acceptable false alarm rates, i.e. confidence level based on standard deviation “…The sample-to-sample thresholds or limits represent acceptable or "normal" temporal patterns (i.e. levels versus time since pumps-off) applied to determine non influx or "normal" pumps-off events when deviations are generally lower than (median+M x) standard deviation, where M is a multiple of standard deviation and is x set to a value of 2 or 25 more depending on the acceptable false alarm rates (i.e. alarms when the pumps off data does not represent an influx event)…”)
Milner teaches displaying the confidence level on a display device. (Col 5 lines 29-41 Milner teaches the thresholds are recorded and notated by the user, i.e. display device “…In addition to the adaptive processing that allows the system to learn the characteristics of prior data as described above, the present system also preferably includes an option for a user to input feedback identifying possible bad data or errors in detection or diagnosis made by the system. These inputs are stored for later analysis to determine possible changes in thresholds or bad data criteria to prevent these same errors from occurring in the future. For example, if a new flow sensor is deployed and is found to have a unique problem (such as periodic spikes) not seen or anticipated, these data would be recorded and notated by the user and future modifications would include this pattern as indicative of invalid data, thus preventing false alarms…”)

Regarding Claim 13: Reitsma, Nikoofard, Milner, and Torres teach The method of claim 8, wherein modeling the annular flow further comprises 
Nikoofard teaches producing the physics-based model based on a pumping effect of a telescope joint, annulus fluid return, and mass conservation. (Pg. 92 right col ¶2-3 Nikoofard teaches modeling the heave motion of the vessel, i.e. pumping effect of a telescope join, the annulus, and the mass/momentum balance “…In this section, the distribution of single-phase flows and pressures in the annulus and the drill string is modeled by two coupled partial differential equations (PDEs). Then, the PDE model is discretized by using the finite volume method. Finally, the model describing the vessel’s heave motion in response to the stochastic sea waves in the North Sea is presented and used as the heave disturbance … The governing equations for flow in an annulus are derived from mass and momentum balances based on 1-D hydraulic transmission line…”)

Regarding Claim 15: A non-transitory computer-readable medium that includes instructions that are executable by a processor for causing the processor to perform operations related to kick and loss detection, the operations comprising: ([0022] Reitsma teaches a processor and plc for receiving input signals “…The DAPC system 100 may include a processor 100A, such as a programmable logic controller (PLC), to accept as input signals…”)
Reitsma teaches receiving, in real time from at least one sensor, ([0032] Reitsma teaches real-time compensation based on the set point and the motion of the drilling platform measured from the sensor “…Such corrective control/back pressures compensate for the motion of drilling platform and drill string in real-time, while taking into consideration the desired downhole pressure set point, as shown at 123…”)
Reitsma teaches a riser position signal indicative of rig motion; ([0026] Reitsma teaches the elevation changes, i.e. riser position signal are measured based on the changed in the floating platform elevation changes, i.e. rig motion “…For purposes of this and other embodiments, the fluid discharge line 18 may be defined as having a "length" that changes corresponding to changes in the elevation of the floating platform 10 above the water bottom, such elevation changes being enabled by the telescoping riser/joint 12, 13…”)
Reitsma teaches modeling an annular flow, by a physics-based model, for a wellbore to produce a modeled flow signal, ([0021]-[0022] Reitsma teaches using a physics-based model with input from the fluid flow, where the drilling fluid is in the annular space of the drilling rig “The drilling fluid then enters an annular space 106 between the wellbore 104 and the drill string 108. The drilling fluid flow upwardly through the annular space 106, through a set of remotely operable wellbore closure elements … pressure in the fluid discharge line (including return line 50) and/or flow rate of fluid pumped into the drill string 108 (which may be calculated by measuring an operating rate of the pump in the tank 117), and uses a hydraulics model and mud rheological properties to generate a control signal to operate the choke 112. A variable length joint, e.g., a telescoping joint, which includes a movable portion 12 and optionally, a fixed portion 13, may be disposed at a convenient axial position along the riser 121…”)
Reitsma teaches the modeled flow signal reflecting a position of a drilling rig relative to influx flow ([0024] Reitsma teaches determining the change in elevation, i.e. position of the wellbore fluid return line, a component of the drilling rig where the change in elevation affects measured pressure indicating a fluid influx or loss “…A measures relative elevation change from a fixed point, e.g., PT (FIG. 2); therefore, the change in elevation in the wellbore fluid return line 14 may be easily determined. Depending on the pressure measured by each of the foregoing sensors, PT1, PT2, PT3, the following inferences may be made. A change in measured pressure only between PT1 and PT2 corresponds to a discharged fluid density change, because PT1 and PT2 are at a different elevations as shown in FIG. 1. A change in measured pressure between PT1 and PT2 and between PT2 and PT3 may indicate a change in fluid viscosity or a wellbore pressure control event, such as fluid influx into the wellbore (i.e., a "kick") or loss of drilling fluid into a formation (i.e., "lost circulation")…”)
Reitsma teaches the physics-based model receiving the annular flow parameters ([0028] Reitsma teaches using a flowmeter to determine the flow parameters such as flow rate and volume “…Changes in the system volume of this portion of the drilling fluid circulating system (i.e., the moveable portion 12 of the telescoping riser 12, 13) will affect the flow rate measured by the flowmeter FM. The calculated changes in system volume may be used to correct the measurements made by the flowmeter FM. FIG. 4b shows the telescoping riser 12, 13 in the compressed position. Inclusion of a flowmeter FM as shown in FIGS. 4a and 4b may be in addition to the pressure sensor implementations shown and described with reference to FIGS. 1a through 3b…”)
Reitsma teaches determining kick-loss-alarm parameters from the modeled flow signal; and ([0027] Reitsma teaches determining the amount of change in the fluid column using a pressure sensor and elevation sensor, i.e. flow signal can indicate a kick or loss “…Furthermore, the changes in pressure as measured by pressure sensor PT may be compared to the pressure changes relating to changes in fluid column height to determine whether a wellbore control event, e.g., a kick or fluid loss, has occurred. For example, a change in measured wellbore fluid outlet pressure that is greater than the change in fluid column height (as determined via elevation sensor A) would be indicative of a fluid kick…”)

Reitsma does not appear to explicitly disclose
applying, by the processing device, a state observer to the riser position signal to determine annular flow parameters and riser velocity; 

However, Nikoofard teaches applying a state observer to the position signal to determine annular flow parameters (Pg. 96 last ¶ Nikoofard teaches the state observer “…Since the states x(k) are not directly measurable, predictions are computed from the estimation of states. Since the pair (C, A) is detectable, a state observer is designed to provide estimation of states x(k), as described in the Kalman Filter for State Estimation section…”
Further, Pg. 92 right col ¶3 Nikoofard teaches the equations are derived using the annular volumes with flow at different positions “To derive a set of ordinary differential equations describing the dynamics of the pressures and flows at different positions in the well, equations (2) and (3) are discretized by using the finite volume method. To solve this problem, the annulus is divided into a number of control volumes, as shown in Figure 2, and integrating equations (2) and (3) over each control volume…”)
Nikoofard teaches and riser velocity; (Pg. 93 middle col ¶1 Nikoofard teaches the velocity based on the heave “…vd is the heave (vertical) velocity due to ocean waves, and Ad is the drill string cross-section area…”)
Reitsma and Nikoofard are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the modeling an annular flow, by a physics-based model, for a wellbore to produce a modeled flow signal as disclosed by Reitsma by applying, by the processing device, a state observer to the riser position signal to determine annular flow parameters and riser velocity as disclosed by Nikoofard.
One of ordinary skill in the art would have been motivated to make this modification in order to more accurately predict the motion of the rig when at sea using an improved stochastic model which is able to outperform the standard PID controller as discussed on pg. 92 right col ¶1 by Nikoofard “…In the following sections, a model based on mass and momentum balances that provides the governing equations for pressure and flow in the annulus is given. A stochastic modeling of waves in the North Sea is used, and the heave disturbance induced by the elevation motion of the sea surface is modeled. The design of a constrained MPC scheme is presented and applied on MPD. In the cases with and without the predictive heave disturbance feed-forward and prediction, it is shown that this controller outperforms a PID controller. Finally, robust performance of an MPC controller is evaluated through Monte Carlo simulations…”

Reitsma and Nikoofard does not appear to explicitly disclose
applying the kick-loss-alarm parameters to an alarm module.

However, Milner teaches applying the kick-loss-alarm parameters to an alarm module (Col 4 lines 35-41 Milner teaches threshold values, i.e. parameters for the alarm for determining influx events, i.e. kick-loss “…In each case, threshold values are calculated by summing the median and a multiple of the standard deviation. In preferred embodiments, the multiple is in the range of 2 to 3 so as to ensure low false alarm rates due to random variations. Upper threshold values are used to indicate possible influx events, while lower threshold values are preferably used to indicate bad data…”)
Reitsma, Nikoofard, and Milner are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining kick-loss-alarm parameters from the modeled flow signal as disclosed by Reitsma and Nikoofard by applying the kick-loss-alarm parameters to an alarm module as disclosed by Milner.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce human error by manual adjustment of the alarm settings when looking for influx in the well as discussed in Col 2 lines 21-28 by Milner “…Regardless of the criteria they use, most existing influx or kick detection systems require interaction with an operator to perform successfully. For example, it is not uncommon for a system to require manual adjustment of alarm settings in order to keep up with changes in well conditions. In order to decrease response time and to reduce or eliminate the possibility of human error, it would be desirable to provide a system that operates automatically…”

Reitsma, Nikoofard, and Milner do not appear to explicitly disclose
the riser velocity as input;

However, Torres teaches the riser velocity as input (Pg. 92 left col ¶4 and pg. 90 Fig. 5 [shown in claim 1] Torres teaches 
    PNG
    media_image2.png
    28
    19
    media_image2.png
    Greyscale
 , velocity, as an initial condition, i.e. input to the model of the riser, as shown in Fig. 5 “…The spatial-discretization order of the riser model was chosen n=50 sections; their imposed initial conditions were 
    PNG
    media_image3.png
    34
    201
    media_image3.png
    Greyscale
, and their physical parameters are listed in Table 1…”)
Reitsma, Nikoofard, Milner, and Torres are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the applying a state observer to the riser position signal to determine annular flow parameters and riser velocity as disclosed by Reitsma, Nikoofard, and Milner by riser velocity as input as disclosed by Torres.
One of ordinary skill in the art would have been motivated to make this modification in order to allow for simultaneous estimation while only requiring the input from the platform movement and hydrodynamic forces as discussed by Torres on Pg. 96 left col ¶2 “…Once the models are defined, both are employed for the construction of convergent Kalman-like observers that perform the simultaneous estimation of states and parameters. This method only requires the displacement measurements and the knowledge of the inputs such as the movement of the platform and the hydrodynamic force…”

Regarding Claim 16: Reitsma, Nikoofard, Milner, and Torres teach The non-transitory computer-readable medium of claim 15, wherein the operation of modeling the annular flow further comprises: 
Nikoofard teaches applying a linear quadratic estimation filter (In [0025] of the specification, “a linear quadratic estimation filter” includes a “Kalman filter”. “At block 302, processing device 202 applies a linear quadratic estimation filter to a real-time position signal coming from the sensor in order to estimate velocity and influx flow variation. In this example, the filter is a Kalman filter.”
Pg. 98 left col ¶2 – middle col ¶1 Nikoofard teaches using a Kalman filter, which is a linear quadratic estimation filter per the specification “…The time step used for discretizing the dynamic optimization model was 0.1 s. This is also the sampling interval of measurements and the update prediction of the Kalman filter and MPC. The input weight (R), input rate weight (Rδu), output weight (Q), and prediction horizon (N) are chosen as 150, 0, 17, and 100, respectively…”)
Nikoofard teaches to the riser position signal to estimate a velocity of the rig motion in a state vector and to estimate an influx flow variation; and (Pg. 91 right col ¶1 Nikoofard teaches determining the movement in upward/downward motion to determine surging or swapping, i.e. position signal to estimate a velocity leading to determining the influx of the formation “…Pressure fluctuations have been observed to be an order of magnitude higher than the standard limits for pressure regulation accuracy in MPD (about ±2.5 bar) (Godhavn, 2010). Downward movement of the drill string into the well increases pressure (surging), and upward movement decreases pressure (swabbing). Excessive surge and swab pressures can lead to mud loss resulting from high-pressure fracturing of the formation or a kick-sequence (uncontrolled influx from the reservoir) that can potentially grow into a blowout as a consequence of low pressure…”)
Nikoofard teaches optimizing a gain of the state observer (Pg. 97 right col last ¶ Nikoofard teaches state observer and determining the optimal gain “…This algorithm has two distinct steps: prediction and correction. In the prediction step, predicted state (x^kjk−1) and predicted estimate covariance (Pk|k-1) are computed. In the correction step with updated measurement, optimal Kalman gain (Kk) is computed…”)
Nikoofard teaches based on the velocity of the rig motion and the influx flow variation. (Pg. 91 Left col last ¶ - middle col ¶1 Nikoofard teaches accounting for disturbances from the rig in wave from heave motion, i.e. velocity of rig to account for disturbances in pressure inside the well, i.e. influx flow variation  “…When designing MPD control systems, one should take into account various operational procedures and disturbances that affect the pressure inside the well. There is a specific disturbance occurring during drilling from floaters that significantly affects MPD operations. In this case, the rig moves vertically with the waves, referred to as heave motion. As drilling proceeds, the drill string needs to be extended with new sections…”)

Regarding Claim 17: Reitsma, Nikoofard, Milner, and Torres teach The non-transitory computer-readable medium of claim 15, wherein the operation of determining the kick-loss-alarm parameters comprises 
Milner teaches adjusting an alarm threshold for at least one of kick or loss based on the rig motion as determined from the modeled flow signal. (Col 5 lines 42-52 Milner teaches a threshold for the events relating to the floating rig heave, i.e. rig motion related to an alarm for detecting flux, i.e. flow signal  “…By using an appropriate number of recent events as a basis for thresholding current events, the system adapts to dynamic changes in drilling scenarios such changes in well depth, formation breathing and or floating rig heave conditions for offshore wells. Thus, a detection process that maintains "optimum" performance is achieved in the sense that probability of detecting influx is maximized while false alarms (triggered by non-influx events) are minimized. A key advantage is that no human interaction is required for the system to maintain the threshold curves applied to the data as these adapt automatically…”)

Regarding Claim 18: Reitsma, Nikoofard, Milner, and Torres teach The non-transitory computer-readable medium of claim 17, wherein the operations further comprise: 
Milner teaches determining a standard deviation from a statistical distribution of influx flow variation; (Col 4 lines 42-54 Milner teaches computing the standard in deviation for thresholds of the influx alarm“…Real-time sensor values are then compared to the calculated temporal or sample dependent sensor thresholds and a cumulative sum of differences is calculated over the duration of the pumps off event. These cumulative sums are then also compared to separate thresholds (computed based on median and standard deviations of prior data) used to minimize false alarm rate. Specifically, if an out-of-limits value is detected; that is, when the cumulative sum of the differences between a predetermined number of sensor values and their respective temporal dependent limits (or thresholds) exceeds the corresponding cumulative sum threshold, as determined by medians and standard deviations of prior events as described previously, the value is treated as an influx alarm…”)
Milner teaches calculating a confidence level for the alarm threshold based on the standard deviation; and (Col 5 lines 20-28 Milner teaches determines the thresholds and acceptable false alarm rates, i.e. confidence level based on standard deviation “…The sample-to-sample thresholds or limits represent acceptable or "normal" temporal patterns (i.e. levels versus time since pumps-off) applied to determine non influx or "normal" pumps-off events when deviations are generally lower than (median+M x) standard deviation, where M is a multiple of standard deviation and is x set to a value of 2 or 25 more depending on the acceptable false alarm rates (i.e. alarms when the pumps off data does not represent an influx event)…”)
Milner teaches displaying the confidence level on a display device. (Col 5 lines 29-41 Milner teaches the thresholds are recorded and notated by the user, i.e. display device “…In addition to the adaptive processing that allows the system to learn the characteristics of prior data as described above, the present system also preferably includes an option for a user to input feedback identifying possible bad data or errors in detection or diagnosis made by the system. These inputs are stored for later analysis to determine possible changes in thresholds or bad data criteria to prevent these same errors from occurring in the future. For example, if a new flow sensor is deployed and is found to have a unique problem (such as periodic spikes) not seen or anticipated, these data would be recorded and notated by the user and future modifications would include this pattern as indicative of invalid data, thus preventing false alarms…”)

Regarding Claim 19: Reitsma, Nikoofard, Milner, and Torres teach The non-transitory computer-readable medium of claim 15, wherein the operation of modeling the annular flow further comprises 
Nikoofard teaches producing the physics-based model based on a pumping effect of a telescope joint, annulus fluid return, and mass conservation. (Pg. 92 right col ¶2-3 Nikoofard teaches modeling the heave motion of the vessel, i.e. pumping effect of a telescope join, the annulus, and the mass/momentum balance “…In this section, the distribution of single-phase flows and pressures in the annulus and the drill string is modeled by two coupled partial differential equations (PDEs). Then, the PDE model is discretized by using the finite volume method. Finally, the model describing the vessel’s heave motion in response to the stochastic sea waves in the North Sea is presented and used as the heave disturbance … The governing equations for flow in an annulus are derived from mass and momentum balances based on 1-D hydraulic transmission line…”)

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over
Reitsma et al., U.S. Patent Application Publication 2016/0348452 A1 (hereinafter ‘Reitsma’) in view of
Nikoofard et al., “Design and Comparison of Constrained MPC With PID Controller for Heave Disturbance Attenuation in Offshore Managed Pressure Drilling Systems” (hereinafter ‘Nikoofard’) further in view of
Milner et al., United States Patent 9,708,898 B2 (hereinafter ‘Milner’) further in view of
Torres et al., “Parameter identification of marine risers using Kalman-like observers” (hereinafter ‘Torres’) further in view of
Ambrus et al., “Choke Controller Design for Automated Managed Pressure Drilling with Realistic Operational System Conditions” [2017] (hereinafter ‘Ambrus’).

Regarding Claim 7: Reitsma, Nikoofard, Milner, and Torres teach The system of claim 1, wherein the operation of modeling the annular flow further comprises 
Milner teaches producing a machine-learning model that determines, (Col 4 lines 23-26 Milner teaches using machine learning techniques “…In particular, the system uses machine learning techniques to merge multiple features calculated from data obtained from multiple sensor measurements during pumps-off events…”)
Milner teaches based on the riser position signal over time, (Col 5 lines 43-46 Milner teaches adapting to the heave conditions of the well, i.e. position signal over time “…the system adapts to dynamic changes in drilling scenarios such changes in well depth, formation breathing and or floating rig heave conditions for offshore wells…”)
Milner teaches an annular area and (Col 3 lines 46-50 Milner teaches determining fluids in the well and pressure in the annulus, i.e. annular area “…As mentioned above, in order to maximize the rate of drilling and avoid formation fluids entering the well, it is often desirable to maintain the bottom hole pressure in the annulus at a level that is slightly greater than the formation pore pressure…”)

Reitsma, Nikoofard, Milner, and Torres do not appear to explicitly disclose
a bias term quantifying pumping efficiency.


    PNG
    media_image4.png
    473
    696
    media_image4.png
    Greyscale
However, Ambrus teaches a bias term quantifying pumping efficiency (Figure 20 and pg. 8 left col ¶1 Ambrus teaches the pump efficiency and the effects of the pump efficiency acting on the event detection target where the pump efficiency acts as a bias term for event detection in relation to pump efficiency loss “…Upon detection of the pump efficiency loss, the controller switches to the BHP set point, and the system opens the choke slightly to relieve the extra back-pressure and then gradually closes it in synchronization with the pump efficiency reduction. This allows the system to maintain the BHP close to the target value…”)
Reitsma, Nikoofard, Milner, Torres, and Ambrus are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the producing a machine-learning model that determines, based on the riser position signal over time, and an annular area as disclosed by Reitsma, Nikoofard, Milner, and Torres by a bias term quantifying pumping efficiency as disclosed by Ambrus.
One of ordinary skill in the art would have been motivated to make this modification in order to detect and respond timely to an event where the potential incident is monitored as discussed in the abstract ¶3 of Ambrus “…The simulation results show that the choke control algorithm successfully responds to kick, lost circulation, and a variety of other incidents that may occur during MPD operations. In addition, it has been shown that the control system can detect induced system faults and update the model in a timely manner. The developed choke control algorithm, in association with the advanced event detection system provide a powerful tool for automated MPD control…”

Regarding Claim 14: Reitsma, Nikoofard, Milner, and Torres teach The method of claim 8, wherein modeling the annular flow further comprises 
Milner teaches producing a machine-learning model that determines, (Col 4 lines 23-26 Milner teaches using machine learning techniques “…In particular, the system uses machine learning techniques to merge multiple features calculated from data obtained from multiple sensor measurements during pumps-off events…”)
Milner teaches based on the riser position signal over time, (Col 5 lines 43-46 Milner teaches adapting to the heave conditions of the well, i.e. position signal over time “…the system adapts to dynamic changes in drilling scenarios such changes in well depth, formation breathing and or floating rig heave conditions for offshore wells…”)
Milner teaches an annular area and (Col 3 lines 46-50 Milner teaches determining fluids in the well and pressure in the annulus, i.e. annular area “…As mentioned above, in order to maximize the rate of drilling and avoid formation fluids entering the well, it is often desirable to maintain the bottom hole pressure in the annulus at a level that is slightly greater than the formation pore pressure…”)

Reitsma, Nikoofard, Milner, and Torres do not appear to explicitly disclose
a bias term quantifying pumping efficiency.

However, Ambrus teaches a bias term quantifying pumping efficiency (Figure 20 [shown in Claim 7] and pg. 8 left col ¶1 Ambrus teaches the pump efficiency and the effects of the pump efficiency acting on the event detection target where the pump efficiency acts as a bias term for event detection in relation to pump efficiency loss “…Upon detection of the pump efficiency loss, the controller switches to the BHP set point, and the system opens the choke slightly to relieve the extra back-pressure and then gradually closes it in synchronization with the pump efficiency reduction. This allows the system to maintain the BHP close to the target value…”)
Reitsma, Nikoofard, Milner, Torres, and Ambrus are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the producing a machine-learning model that determines, based on the riser position signal over time, and an annular area as disclosed by Reitsma, Nikoofard, Milner, and Torres by a bias term quantifying pumping efficiency as disclosed by Ambrus.
One of ordinary skill in the art would have been motivated to make this modification in order to detect and respond timely to an event where the potential incident is monitored as discussed in the abstract ¶3 of Ambrus “…The simulation results show that the choke control algorithm successfully responds to kick, lost circulation, and a variety of other incidents that may occur during MPD operations. In addition, it has been shown that the control system can detect induced system faults and update the model in a timely manner. The developed choke control algorithm, in association with the advanced event detection system provide a powerful tool for automated MPD control…”

Regarding Claim 20: Reitsma, Nikoofard, Milner, and Torres teach The non-transitory computer-readable medium of claim 15, wherein the operation of modeling the annular flow further comprises 
Milner teaches producing a machine-learning model that determines, (Col 4 lines 23-26 Milner teaches using machine learning techniques “…In particular, the system uses machine learning techniques to merge multiple features calculated from data obtained from multiple sensor measurements during pumps-off events…”)
Milner teaches based on the riser position signal over time, (Col 5 lines 43-46 Milner teaches adapting to the heave conditions of the well, i.e. position signal over time “…the system adapts to dynamic changes in drilling scenarios such changes in well depth, formation breathing and or floating rig heave conditions for offshore wells…”)
Milner teaches an annular area and (Col 3 lines 46-50 Milner teaches determining fluids in the well and pressure in the annulus, i.e. annular area “…As mentioned above, in order to maximize the rate of drilling and avoid formation fluids entering the well, it is often desirable to maintain the bottom hole pressure in the annulus at a level that is slightly greater than the formation pore pressure…”)

Reitsma, Nikoofard, Milner, and Torres do not appear to explicitly disclose
a bias term quantifying pumping efficiency.

However, Ambrus teaches a bias term quantifying pumping efficiency (Figure 20 [shown in Claim 7] and pg. 8 left col ¶1 Ambrus teaches the pump efficiency and the effects of the pump efficiency acting on the event detection target where the pump efficiency acts as a bias term for event detection in relation to pump efficiency loss “…Upon detection of the pump efficiency loss, the controller switches to the BHP set point, and the system opens the choke slightly to relieve the extra back-pressure and then gradually closes it in synchronization with the pump efficiency reduction. This allows the system to maintain the BHP close to the target value…”)
Reitsma, Nikoofard, Milner, Torres, and Ambrus are analogous art because they are from the same field of endeavor, heave compensation for drilling events.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the producing a riser position signal over time, and an annular area as disclosed by Reitsma, Nikoofard, Milner, and Torres by a bias term quantifying pumping efficiency as disclosed by Ambrus.
One of ordinary skill in the art would have been motivated to make this modification in order to detect and respond timely to an event where the potential incident is monitored as discussed in the abstract ¶3 of Ambrus “…The simulation results show that the choke control algorithm successfully responds to kick, lost circulation, and a variety of other incidents that may occur during MPD operations. In addition, it has been shown that the control system can detect induced system faults and update the model in a timely manner. The developed choke control algorithm, in association with the advanced event detection system provide a powerful tool for automated MPD control…”

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanchez Soto et al., U.S. Patent Application Publication 2018/0187498 A1 teaches a method for early kick detection of a well which contains machine learning [0058] and uses pump efficiency in the calculation of the flow rate [0061].

Mahdianfar et al., “Joint Unscented Kalman Filter for State and Parameter Estimation in Managed Pressure Drilling” teaches using a Kalman filter when determining influx into the well.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146